DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/03/2021 has been entered. Claims 1, 12 and 15 have been amended and claims 2-4 have been cancelled. Therefore, claims 1, 5-15 are now pending in the application.

Claim Rejections - 35 USC § 112
Previous rejection of claims 12 and 19 under 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in light of applicant amendment to claims 12 and 15.

Allowable Subject Matter
Claims 1, 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art O. Morgensen. Jr (US - 2,240,512) discloses Wheel Chock comprising: a bottom surface (12) for resting on a floor (Fig: 1-4) and a wheel surface (10, Fig: 1 -4) for resting on the stationary wheel (Fig: 1 -4), the wheel surface is at an angle to the bottom surface (Fig: 1-4),

a locking device (24, 26) is movably arranged on the bottom surface and/or the wheel surface,
a brace member 24 pivotally connected to either the wheel-engaging member or the base member at the apex journal 16 and having notch 26 arranged to engage the pivot journal 22 in close fitting relation, Fig: 1-4),
wherein the locking device (24, 26) in a locked position locks the bottom surface and wheel surface in a folded, angled state,
wherein the locking device (24, 26) has a rigid locking surface (24) and at least one support beam (18, 20, Fig: 1), the support beam at one end is articulated to the locking surface (Fig: 1) and has a joint at the other end to the bottom and wheel surfaces (Fig: 1), so that in a folding position (Fig: 4), the locking surface is at least approximately parallel to the bottom or wheel surface (Fig: 4) and in the locking position (Fig: 1-2), the locking surface (24), the at least one support beam and bottom or wheel surface are arranged triangularly (Fig: 1-2).
However, prior art fails to disclose that in the locked position, the locking surface with one end abuts a stop on the bottom surface or the wheel surface and the end is removed from the stop in the folded position.
Prior art fails to disclose or suggest these limitations recited in independent claim 1. Therefore, independent claim 1 is allowable. Claims 5-14 are also allowable by virtue of their dependencies from claim 1.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657